Mr. President, please accept our warm congratulations on your election to the presidency of the fortieth anniversary session of the General Assembly of the United Nations and to wish you every success in this responsible work.
We wish also to pay due tribute to Ambassador Paul Lusaka for the skilful and qualified way in which he led the work of the thirty-ninth session of the General Assembly.
The delegation of the Ukrainian SSR would like to express its deep condolences to the people and the Government of Mexico over the very heavy earthquakes that have caused much loss of life and much destruction in that country.
As we celebrate the fortieth anniversary of the United Nations, it is quite appropriate to look back at the path traversed by the Organization, to try to appraise its achievements and to consider what it has to do in the future and how its effectiveness can be enhanced.
Th<> United Nations was created during and immediately after the greatest battle of peoples to save civilization from Fascist barbarity. From the extremely trying times of the Second World War, in which the Ukrainian SSR alone suffered the loss of one-sixth of its population, emerged the idea of uniting peoples for peace. The States of the anti-Hitlerite coalition, which called themselves the United Nations, joined together in the pursuit of the most humane possible goal, namely, "to save a succeeding generations from the scourge of war". They have enshrined this goal in the Charter of their Organization.
We wish to pay tribute to the founders of the United Nations and its Charter, who devised the fundamental principles and mechanisms of international relations, which even today, after forty years, in this new nuclear and space age, have forfeited none of their importance. The United Nations Charter, which calls upon all countries "to live together in peace as good neighbors", reflects the concept of peaceful coexistence among States with different social systems. This document lays down the just and democratic principles of the non-use of force, sovereign equality, freedom and self-determination of peoples, respect for human rights and fundamental freedoms for all without distinction as to race, sex, language, or religion. This is, in effect, a concise description of the better world which our Organization is striving to achieve.
We believe that mobilizing the efforts of all countries for the solution of the key problem of our time, that of preventing thermonuclear war and preserving life on Earth, would be a fitting tribute to the Organization's fortieth anniversary. The solution of all other urgent problems and the very survival of human civilization depend on whether the world can avoid a nuclear catastrophe.
The fortieth session of the General Assembly is taking place against the backdrop of a sharp deterioration in the international situation caused by the actions of imperialist forces. The United States, with the support of its closest North Atlantic Treaty Organization (NATO) allies, is continuing to whip up the arms race, and is pursuing a course aimed at achieving military superiority and blatantly interfering in the internal affairs of sovereign States. The plans of the United States Administration and its military-industrial complex, designed to turn outer space into an arena of military rivalry, pose a special danger.
In the NATO camp, and above all in the Federal Republic of Germany, revanchist forces, trying to cast doubt on the results of the Second World War and the post-war structure, have become more active. They are openly and provocatively calling for a return to the frontiers of 1937 and for the creation of some kind of future Europe of the so-called "free peoples", in which there is to be no place left for the States of the socialist system. It is not difficult to see where this pernicious road is leading.
The key question today is how to halt the arms race, which has assumed global dimensions, how to prevent its spread into outer space and how to make a start on reducing the already existing means of mass annihilation of human beings. The Soviet Union has repeatedly emphasized that in reducing and limiting any type of arms it will go as far as its negotiating partners are prepared to go. The Soviet Union is ready for the most radical measures in order to prevent an arms race in outer space and to end it on Garth. Indeed, instead of inventing so-called "means of defending" oneself from nuclear warheads, would it not be better and safer to agree to reduce and then to eliminate altogether the very means of such attack?
The socialist countries want an end to be put to the arms race and are calling for a radical solution to the problem of nuclear weapons: their complete prohibition and elimination. I should like to emphasize that this is not a time-serving policy nor is it a propaganda ploy, of which some are often trying to accuse us, but the basic course pursued by the countries of the socialist community in their external policies. A very apt response to critics of this kind was given by the General Secretary of the Central Committee of the Communist Party of the Soviet Union, Mikhail Sergeyevich Gorbachev, who said:
"We have ceased nuclear explosions. You Americans could take your revenge by doing likewise. You could deal us yet another propaganda blow, say, by suspending the development of one of your new strategic missiles. And we would respond with the same kind of 'propaganda*. And so on and so forth. Would anyone, I wonder, be harmed by competition in such 'propaganda'?"
It is by no means a propaganda effect that we, together with other peoples of the world, expect from the forthcoming meeting between the leaders of the Soviet Union and of the United States. The time has come to put Soviet-American relations on a normal track, because, after all, the destinies o£ the world and of world civilization depend on relations between these two countries. As has been demonstrated in the general debate at the current session of the General Assembly, all those who adopt an attitude of political realism are ready to contribute to the success of this meeting and are indeed pinning serious hopes on it.
In the present tense international situation the initiative of the Soviet Union, which led to the start of the Soviet-American negotiations on nuclear and space arms in Geneva, was, in our view, of particular importance.
The Soviet Union, in proposing a dialog to the United states, was guided by a deep sense of responsibility for the cause of world peace. Convincing proof of this is provided by its constructive proposals to declare a moratorium on the development, including research, testing and deployment, of space strike weapons * and a freeze on strategic nuclear weapons. To demonstrate its sincerity and good will the USSR has announced a unilateral cessation until next November of the further deployment of its medium-range weapons and suspension of other counter-measures in Europe. This constructive step has been commended by the world community.
If it sincerely wished to reach agreement, the other side would have surely made use of those proposals and actions; but all indications are that the United States does not want this. It is feverishly carrying out a gigantic program of accelerated development of further new types of weapons of mass destruction, it is proceeding with the deployment of first-strike nuclear missiles in Europe in the futile hope of achieving military superiority over the socialist countries and has already begun testing anti-satellite weapons.
Washington is, in fact, using the ongoing negotiations as a screen for its aggressive plans. How else can one explain that when the Geneva talks were already under way the United States took a decision to allocate $1.5 billion for the construction of 21 additional MX missiles which were blasphemously called the "peace-keeper"? It is difficult to trust the assurances given by the United States side that it intends to conduct the dialog in a constructive spirit, given its actions undermining the SALT II Treaty. Moreover, the United States Administration plans to amputate the fundamental provisions of the SALT II Treaty as soon as they become obstacles to its programs for the development and stockpiling of strategic weapons. It is the duty of the General Assembly to appraise such actions and resolutely speak out against any steps which would undermine the existing system of agreements in the field of arms limitation and disarmament.
The fact that the United States is seeking not the cessation of the nuclear-arms race but an arms build-up is clearly reflected in the approach of the United States Administration to the issue of the non-militarization of outer space. It is clear even to a layman that one cannot seriously expect progress in the field of nuclear disarmament if in parallel to that the "star wars" program is being implemented. Between 1983 and 1993 the United States is planning to spend $70 billion on preparations for "star wars". We are profoundly convinced that the realization of these sinister projects would sharply increase the danger of war and disrupt efforts to limit and reduce arms in all areas.
Just as the development of nuclear arms did not eliminate conventional weapons
but spurred on the race in both types of arms, the development of space weapons
will have the same effect: the arms race will further intensify, spread to new
fields and assume an uncontrolled and irreversible character. Talk about the
allegedly defensive nature of space strike weapons cannot and must not deceive
anyone. The truth is that the United States proposes, with the help of the
strategic defense initiative, to paralyze the Soviet Union's strategic weapons,
hoping in vain that it would acquire the possibility of making a first nuclear
strike while remaining immune to retaliation.
Those officials in the North Atlantic Treaty Organization countries who believe that Washington's military space plans are directed only against the Soviet Union and its friends and allies are deeply mistaken. Such a position is, to say the least, short-sighted. It ignores the fact that the extension of the arms race to  outer space creates a threat of a global nature, upsetting strategic stability in the world as a whole and affecting the vital interests of the peoples of all countries and continents.
A sensible alternative to that fatal course is the new Soviet proposal on international co-operation in the peaceful exploration of outer space in conditions of its non-militarization.
It should not be permitted that mankind, standing on the threshold of the space age, should be subjected to a mortal danger from outer space instead of making outer space serve peaceful and creative purposes and bring increasingly tangible benefits for the improvement of life of the inhabitants of that planet. I repeat that the only reasonable choice worthy of the space age can and must be made in favor of preventing the militarization of outer space and reserving it for peaceful activities.
The document entitled "Main Directions and Principles of International Co-operation in the Peaceful Exploration of Outer Space in Conditions of its Non-militarization", which has been submitted for consideration at this session, stresses that the militarization of outer space would create insurmountable barriers to the development of wide-ranging and equitable international co-operation in the peaceful exploration of outer space for the benefit of the economic and social progress of all peoples and permitting the solution of global problems facing mankind, including those of development, and the elimination of economic backwardness.
In order to set in motion the process of interaction among States in conditions of the non-militarization of outer space, it is being proposed that a world space organization should be established with the aim of harmonizing, co-ordinating and uniting the efforts of States in peaceful space activities,
including assistance in this field to the developing countries, as well as helping to verify compliance with the agreements which have already been concluded or which will be concluded with a view to preventing an arms race in space. After the necessary preparatory work, a representative international conference could be convened, by 1987 at the latest, to consider in its entirety the issue of international co-operation in the peaceful exploration of outer space in conditions of its non-militarization and to agree on the main directions and principles of such co-operation.
We also support the proposal of the Polish People's Republic on the desirability of preparing, under the auspices of the United Nations Secretary-General, a study of the harmful consequences of the militarization of outer space.
The delegation of the Ukrainian SSR also considers it necessary to address specifically the question of the cessation of all nuclear-weapon tests. The urgent need to solve this problem is evident. It is well known that tests serve to accelerate the nuclear-arms race, in the course of which new, increasingly dangerous kinds and types of weapons of mass destruction are developed and perfected. In 1982 a document was submitted for consideration at the United Nations General Assembly, entitled "Basic Provisions for a Treaty on the General and Complete Prohibition of Nuclear Weapon Tests". The overwhelming majority of States supported that proposal. The only dissenting voices were those of the United States and its closest allies - of those on whom its realization actually depends.
The United States Administration did not respond to the proposal for introducing, on a mutually agreed date, a moratorium on all nuclear explosions, saying that American nuclear tests would continue because they were necessary for the modernization of the existing nuclear weapons and the production of new ones.
In seeking to put an end to the dangerous competition in the build-up of nuclear arsenals, the Soviet Union decided unilaterally to cease all nuclear explosions as of 6 August of this year, the date which is known throughout the world as the day marking the tragedy of Hiroshima. There is no doubt that a mutual moratorium by' the USSR and the United States on all nuclear explosions would be a good example to all other States which possess nuclear weapons.
As you know, the Soviet moratorium is to be in effect until 1 January 1986, but it could continue even beyond that date if the United States refrained from setting off nuclear explosions.
In addition to other measures in the field of disarmament, it would be of major importance if all nuclear Powers followed the example of the Soviet Union and the People's Republic of China and pledged not to be the first to use nuclear weapons. This step would amount to the elimination of the threat of nuclear war.
Following the tests of nuclear weapons and the test of the anti-satellite system ASAT, the United States is embarking on large-scale production of a qualitatively new kind of chemical weapon, the so-called binary weapon. The House-Senate Conference Committee of the united States Congress, under strong pressure from the Administration and the Pentagon, has recommended that $155 million should be earmarked for this purpose in 1936; overall $10 billion is to be spent on the program for producing binary chemical weapons. At Pine Bluff, Arkansas, the first factory, with a productive capacity of 70,000 units of binary munitions, consisting of artillery shells and air bombs, is now ready to go into operation, in accordance with the United States military strategy, binary chemical weapons are intended for offensive operations and are to be used in a first strike situation. Thus, these weapons take on a strategic significance. It is worthy of note that all this is happening while the Geneva Disarmament Conference is engaged in painstaking efforts to draft an international convention on the prohibition of chemical weapons. Here again, as in other areas of arms limitation, the practical steps taken by the United States Administration are very much at variance with its pronouncements.
The United States binary weapons program poses a major military danger, particularly to Europe, since binary weapons - and Washington does not conceal this fact - are to be deployed on the territories of West European countries - the Federal Republic of Germany, the United Kingdom and some others.
It is quite clear that, if those plans were to be implemented, Europe would be turned into a potential theater of chemical warfare in which, by the logic of things, the civilian population would become the main victim. Western experts estimate that, in chemical warfare, casualties among civilians are 20 to 30 times higher than military casualties. Western Europe would thus become the Pentagon's dual hostage for both nuclear and chemical warfare.
The socialist countries are strongly in favor of ridding Europe of chemical weapons. They put forward a proposal to this effect in 1983. The Ukrainian SSR supports the proposal of the Governments of the German Democratic Republic and Czechoslovakia, addressed to the Government of the Federal Republic of Germany, on establishing a chemical weapon-free-zone in Central Europe.
Implementing the socialist countries' proposals on the mutual freezing of military expenditures and their subsequent reduction, and on the mutual non-use of military force and the maintenance of peaceful relations between the countries parties to the Warsaw Treaty and the States members of NATO would be a substantial contribution to curbing the arms race and to achieving disarmaments
In this connection, we would like once again to emphasize most strongly that a world without wars and weapons, a world of good-neighborliness and co-operation, a world of friendship among nations is the ideal of socialism and the goal of our policy. Precisely for this reason the Ukrainian SSR is in favor of finding radical solutions to the key problems of our time on a fair and equitable basis and in a way which would help us all to move towards the cherished goal of completely eliminating the threat of nuclear war and consolidating the foundations of world peace. We want the forces and energies of people and the genius of mankind to be directed, not at developing new means of destruction, but at eliminating hunger, poverty and disease and at attaining the goals of peaceful development.
This year will mark the fifteenth anniversary of the adoption by the General Assembly of the Declaration on the Strengthening of International Security. This date should be an occasion for joint efforts by Member States to find ways to implement the purposes and principles of the United Nations Charter and to adopt specific collective measures to eliminate conflicts and crisis situations, put an end to acts of aggression and eradicate the vestiges of colonialism. Unfortunately, there remain quite a few so-called hotbeds of tension on our planet.
A dangerous source of tension persists in the Middle East. Its causes are well known. It is the aggressive, expansionist policy of Israel. A few days ago Israel carried out yet another alarming act of aggression against Tunisia, grossly flouting all norms of international law. All this is being done with the aid, protection and connivance of the United States, whose aim is to place the Middle East region under its direct military and political control.
The interests of peace and international security urgently require that a comprehensive, just and lasting settlement in the Middle East be achieved without delay. Such a settlement can be achieved only through joint efforts with the participation of all the parties concerned. The harmful practice of separate partial deals infringing the legitimate rights of the Arabs, and of the Palestinians in particular, only tends to aggravate the situation in the region.
We believe that the best way of putting into effect the well-known principles of a Middle Cast settlement is to convene an international conference under the auspices of the United Nations and with the participation of all parties concerned, including the Palestine Liberation Organization.
As a result of Washington's aggressive policies the situation in Central America is becoming more and more grave. There is a growing threat of a direct armed intervention by the united States in Nicaragua, while military and other United States interference in the civil war in El Salvador is expanding and the threats and pressure against Cuba are continuing.
The policies of aggression and State-sponsored terrorism conducted by the United States against the countries and peoples of Central America, and in particular against sovereign Nicaragua, are in flagrant violation of the United Nations Charter and of the elementary rule of relations among States.
The Ukrainian SSR stands solidly behind the just struggle of the Nicaraguan people in their defense of the independence of their country and the achievements of their revolution.
We are convinced that the existing problems must and can be settled through negotiations on a mutually acceptable basis, with due regard for the legitimate interests of all countries in the region and with full respect for their sovereignty. A real opportunity for this has been provided by the initiatives of the Government of Nicaragua and the negotiating mechanism for the settlement of the situation in Central America, that is, the Contadora group. Safeguarding the sovereign rights of Nicaragua is of fundamental importance for defending the freedom and independence of all small States.
The situation in southern Africa has become particularly grave. Relying on its alliance with the United States and enjoying the support of Israel and some other countries, the racist regime is stepping up its acts of aggression against neighboring African states, primarily against Angola, intensifying terror and repression against the civilian population and anti-apartheid fighters, and continuing its illegal occupation of Namibia, while blocking in every possible way a solution of the Namibian problem.
The Ukrainian SSR believes that a decision by the Security Council to impose comprehensive sanctions against South Africa in accordance with Chapter VII of the United Nations Charter should be adopted forthwith. Only such a decisive step can compel the racists to stop their aggressive acts against Angola and other African States, comply with united Nations decisions on the granting of independence to Namibia, and put an end to the shameful system of apartheid.
The twenty-fifth anniversary of the Declaration on the Granting of Independence to Colonial Countries and Peoples this year should be marked by the adoption of effective measures aimed at the final eradication of the vestiges of colonialism and the elimination of racism and apartheid.
The unlawful actions of the United States with respect to Micronesia are clearly contrary to the goals of the Declaration on decolonization. The intention of the United States to legitimize the dismemberment and annexation of that
Territory and turn it into its strategic military and nuclear staging area poses a threat not only to the people of Micronesia but also to other countries of the region and runs counter to the desire of the States of the Pacific to establish a nuclear-free zone in the South Pacific. The Ukrainian SSR believes that the United Nations should take all necessary steps in order to prevent the colonial subjugation of Micronesia by the United States of America.
As a result of the separatist actions carried out in part of the territory of the Republic of Cyprus that is under foreign military occupation, the threat to the existence of Cyprus as an independent States and to its territorial integrity has substantially increased. We favor the withdrawal of foreign troops and the removal of military bases from the island and a just settlement of the Cyprus problem on the basis of the relevant United Nations resolutions, without outside interference and with due regard for the legitimate interests of both communities. The mission of the Secretary-General, authorized by the Security Council quite recently, aimed at promoting a lasting and just settlement is of major importance in this context.
Creating a healthier environment on the Asian continent would be facilitated by the realization of the initiatives calling for an overall comprehensive approach to the problems of security in Asia and a possible concentration of efforts of the Asian States in this direction. Implementation of the proposal of the Mongolian People's Republic on concluding a convention on mutual non-aggression and the non-use of force in relations among the States of Asia and the Pacific and the conversion of the Indian Ocean into a zone of peace would all contribute to a relaxation of tensions in the region.
The Ukrainian SSR expresses its solidarity with the struggle of the Korean People's Democratic Republic for the peaceful reunification of Korea, the withdrawal of United States troops from South Korea, and the establishment of a nuclear-weapon-free zone on the Korean Peninsula.
The Ukrainian SSR supports the constructive proposals of the Government of the Democratic Republic of Afghanistan paving the way to a political settlement of the situation around Afghanistan. We also give our full support to the well-known initiatives of Viet Nam, Laos and the People's Republic of Kampuchea regarding the normalization of the situation in South-East Asia.
The founding States Members of the United Nations which signed its Charter 40 years ago regarded the promotion of economic and social advancement of all nations as one of the primary goals of the Organization. It is indisputable that the United Nations has contributed to resolving this problem. We need only recall that it was within the United Nations that many progressive principles and recommendations have been drawn up contributing to economic decolonization and greater sovereignty of the developing countries over their natural resources and facilitating wide-ranging international co-operation in the trade and economic areas. These principles are reflected in their most concentrated and complete form in such documents as the Charter of Economic Rights and Duties of States and the Declaration and Program Action of Action on the Establishment of the New International Economic Order, which are of key importance for normalizing international relations in this area.
The fact that it has still not proved possible to implement those documents is entirely the fault of the developed capitalist countries, which are trying to preserve their dominant position in the system of international economic relations and are not averse to using crude methods of power pressure such as diktat, sanctions and blackmail. They are resorting to unilateral, narrowly self-serving actions that disorganize the entire system of international economic relations and have a particularly harmful impact on the developing countries. The Ukrainian SSR strongly condemns such a course.
The program of action proposed by the socialist countries could, in our view, usefully serve the purpose of improving international economic relations,
ensuring economic security and building confidence in this most important area of relations among States. Enhancing the role of the United Nations and its agencies is one of the organic elements of this program adopted at the summit conference of the countries members of the Council for Mutual Economic Assistance (CMEA), held in June 1984. Our delegation will be guided by that approach in the consideration of a broad range of economic issues included in the agenda of the present session.
Economic and social progress is possible only if individual rights and freedoms are guaranteed. Achievements of the Ukrainian SSR serve as striking proof of that fact. Formerly a backward appendage of tsarist Russia where foreign capital was predominant and 80 per cent of the population was illiterate, our Republic has achieved in a short historical span of time impressive successes in all spheres of human activity.
A guaranteed right to work and to fair remuneration, the society's concern for the individual from birth to old age, flourishing national culture, respect for the dignity and the rights of the individual and active participation of workers in government are all enduring values and organic features of the socialist way of life.
The Twenty-Seventh Congress of the Communist Party of the Soviet Union and the
Twenty-Seventh Congress of the Ukrainian Communist Party will be an important stage in accomplishing the grandiose tasks of our further development. To implement our plans we need durable peace. Vladimir Shcherbitsky, Member of the Politbureau of the Central Committee of the Communist Party of the Soviet Union and First Secretary of the Ukrainian Communist Party, has emphasized that "the preservation of peace and, above all, the prevention of nuclear war has become a task of genuinely paramount importance to all mankind".
The Ukrainian SSR intends to work actively with other States Members of the United Nations in order to ensure universal peace and security and develop wide-ranging, mutually beneficial and equitable international co-operation.
